DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 9, 10, 13 – 16, and 18 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sikka et al (US 2020/0151289).
As to claim 1, Osogami teaches a method performed by one or more data processing apparatus (paragraph [0029]...pre-processor for netlists) for training a student neural network (GPU 1 1308 of figure 13) having a plurality of student neural network parameters (paragraph [0060]...embeddings are input as features to a model, and parameters of the graph or nodes are learned based on training data), wherein the method comprises repeatedly performing operations (paragraph [0073]...an  iteration describes the number of times a batch of data passed through the neural network. That means the batch completes a forward pass and backward pass (e.g., backpropagation occurs). Thus every time a batch of data is processed through the neural network, an iteration is completed) including: 
processing a training input (paragraph [0094]...overall graph input 1302 may comprise many sub-graphs (sub-graph 1304, sub-graph 1306). One approach to training the graph convolutional network may be to combine multiple sub-graphs into a single, large graph ; TRAINING DATA 1302 of figure 13) using the student neural network to generate a student neural network output (paragraph [0094]...prediction 1312 ; output 1312 of figure 13) comprising a respective score for each of a plurality of classes (paragraph [0092]...the impact values for all the nodes that are predicted as positive is determined and the top-ranking nodes with highest impact per iteration are selected as candidates for observation point insertion in the next iteration); 
processing the training input using a brain emulation neural network (GPU 2 1310 of figure 13) having a plurality of brain emulation neural network parameters (paragraph [0060]...embeddings are input as features to a model, and parameters of the graph or nodes are learned based on training data) to generate a brain emulation neural network output (paragraph [0094]...prediction 1314 ; output 1314 of figure 13) comprising a respective score for each of the plurality of classes (paragraph [0092]...the impact values for all the nodes that are predicted as positive is determined and the top-ranking nodes with highest impact per iteration are selected as candidates for observation point insertion in the next iteration), wherein: 
the brain emulation neural network has a neural network architecture that is specified by a graph representing synaptic connectivity between neurons in a brain of a biological organism (paragraph [0123]...referring now to the drawings in which like numerals represent the same or similar elements and initially to FIG. 12, an artificial neural network (ANN) architecture 1200 is shown. It should be understood that the present architecture is purely exemplary and that other architectures or types of neural network may be used instead. In particular, while a hardware embodiment of an ANN is described herein, it should be understood that neural network architectures can be implemented or simulated in software. The hardware embodiment described herein is included with the intent of illustrating general principles of neural network computation at a high level of generality and should not be construed as limiting in any way); and 
the graph comprises a plurality of nodes and edges, wherein each edge connects a pair of nodes, each node corresponds to a respective neuron in the brain of the biological organism, and each edge connecting a pair of nodes in the graph corresponds to a synaptic connection between a pair of neurons in the brain of the biological organism (paragraph [0056]...FIG. 1, modeled as a directed graph where each logic block is represented as a node and the edge s of the graph represent signal paths between logic blocks. Nodes representing sequential logic blocks, and logic blocks with multiple outputs, are split so that each node may be assigned a single corresponding label); and 
adjusting current values of the student neural network parameters using gradients of an objective function that characterizes a similarity between: (i) the student neural network output for the training input, and (ii) the brain emulation neural network output for the training input (paragraph [0071]...  An Adam Optimizer backpropagation algorithm may also be used to adjust network parameters such as the weights W. “Backpropagation” refers to an algorithm used in artificial neural networks to calculate a gradient that is needed in the calculation of the weights to be used in the network. It is commonly used to train deep neural networks, a term referring to neural networks with more than one hidden layer. For backpropagation, the loss function calculates the difference between the network output and its expected output, after a case propagates through the network. “Adam Optimizer” refers to an optimization algorithm that can used instead of the classical stochastic gradient descent procedure to update network weights iterative based in training data. Stochastic gradient descent maintains a single learning rate (termed alpha) for all weight updates and the learning rate does not change during training. A learning rate is maintained for each network weight (parameter) and separately adapted as learning unfolds. Adam combines advantages of two other extensions of stochastic gradient descent: Adaptive Gradient Algorithm (AdaGrad) that maintains a per-parameter learning rate that improves performance on problems with sparse gradients (e.g. natural language and computer vision problems), and Root Mean Square Propagation (RMSProp) that also maintains per-parameter learning rates that are adapted based on the average of recent magnitudes of the gradients for the weight (e.g. how quickly it is changing). This means the algorithm does well on online and non-stationary problems (e.g. noisy). Adam realizes the benefits of both AdaGrad and RMSProp. Instead of adapting the parameter learning rates based on the average first moment (the mean) as in RMSProp, Adam also makes use of the average of the second moments of the gradients (the uncentered variance). Specifically, the algorithm calculates an exponential moving average of the gradient and the squared gradient, and the parameters beta1 and beta2 control the decay rates of these moving averages. The initial value of the moving averages and beta1 and beta2 values close to 1.0 (recommended) result in a bias of moment estimates towards zero. This bias is overcome by first calculating the biased estimates before then calculating bias-corrected estimates. ; paragraph [0094]... The resulting predictions (predictions 1312 and predictions 1314) are aggregated and the loss is input to an evaluation algorithm 1316 and applied by a backpropagation learning algorithm1318  to update the model).

As to claim 2, Osogami teaches a method, wherein adjusting the current values of the student neural network parameters using gradients of the objective function encourages the student neural network to generate student neural network outputs that match brain emulation neural network outputs generated by the brain emulation neural network (paragraph [0094]...depicts a parallel training scheme 1300 in one embodiment. In practice, the overall graph input 1302 may comprise many sub-graphs (sub-graph 1304, sub-graph 1306). One approach to training the graph convolutional network may be to combine multiple sub-graphs into a single, large graph. However, this approach may be limited by the memory and processing capabilities of a single GPU. To overcome this potential bottleneck, a parallel training scheme 1300 using multiple GPUs may be implemented. Each sub-graph or groups of sub-graphs (sub-graph 1304 and sub-graph 1306 in the depicted example) is provided to a different GPU. For example, sub-graph 1304 may be provided to GPU 1308, and sub-graph 1306 may be provided to GPU 1310, for processing in parallel. The resulting predictions (predictions 1312 and predictions 1314) are aggregated and the loss is input to an evaluation algorithm 1316 and applied by a backpropagation learning algorithm 1318 to update the model).


As to claim 3, Osogami teaches a method, wherein the student neural network is configured to process an input comprising image data, video data, audio data, odor data, point cloud data, magnetic field data, or a combination thereof (paragraph [0103]...the parallel processing unit 1700 may be configured to accelerate numerous deep learning systems and applications including autonomous vehicle platforms, deep learning, high-accuracy speech, image, and text recognition systems, intelligent video analytics, molecular simulations, drug discovery, disease diagnosis, weather forecasting, big data analytics, astronomy, molecular dynamics simulation, financial modeling, robotics, factory automation, real-time language translation, online search optimizations, and personalized user recommendations, and the like).

As to claim 4, Osogami teaches a method, wherein a neural network architecture of the student neural network is less complex than the neural network architecture of the brain emulation neural network (paragraph [0095]...conventional data-parallelism scheme cannot directly be applied for training the deep neural network with multiple graphs because the inputs of graph and sparse adjacency matrix cannot be split into equal chunks as is done in most data-parallelism schemes. Instead of splitting the input tensors into equal chunks, the inputs are divided among multiple GPUs. The graphs may have different sizes. The feedforward computation for each graph is completed on a corresponding GPU in parallel, and the overall output is aggregated and applied to one GPU for back-propagation to train the deep neural network. An example of this is illustrated in the parallel GPU processing 1400 of FIG. 14, which illustrates a GPU 1402 and a GPU 1404 operating on a common neural network 1406 model, and in which the GPU 1402 provides the loss function on combined outputs 1408).

As to claim 9, Osogami teaches a method, wherein the particular function is a visual data processing function, an audio data processing function, or an odor data processing function (paragraph [0103]...the parallel processing unit 1700 may be configured to accelerate numerous deep learning systems and applications including autonomous vehicle platforms, deep learning, high-accuracy speech, image, and text recognition systems, intelligent video analytics, molecular simulations, drug discovery, disease diagnosis, weather forecasting, big data analytics, astronomy, molecular dynamics simulation, financial modeling, robotics, factory automation, real-time language translation, online search optimizations, and personalized user recommendations, and the like).

As to claim 10, Osogami teaches a method, wherein wherein values of the plurality of brain emulation neural network parameters are trained on a set of training data using machine learning training techniques prior to training of the student neural network (paragraph [0002]...Computer Aided Design (CAD) and Electronic Design Automation (EDA) problems are conventionally solved with sophisticated but general-purpose software tools. Deep learning techniques offer the potential to go beyond these generic tools and train software on company-specific data to learn from company practices and internal knowledge that is not publicly available. “Deep learning” refers to an artificial intelligence function that imitates the workings of biological neural networks in processing data and creating patterns for use in decision making. Deep learning is a subset of machine learning utilizing artificial neural networks capable of learning based on experience, usually, initially, from a training data set. Deep learning is often implemented using deep neural networks. “Deep neural network” refers to an artificial neural network with one or more hidden layers. In addition, after a deep neural network (DNN) has been trained, it may provide faster results than traditional software techniques).

Claim 13 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 


Claim 14 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 – 8, 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikka et al (US 2020/0151289) in view of Birdwell et al (US 2015/0106316)
As to claim 5, Sikka et al teaches a brain emulation neural network (GPU 2 1310 of figure 13).
However, Sikka et al fail to explicitly show/teach wherein specifying the neural network architecture of the brain emulation neural network by the graph representing synaptic connectivity between neurons in the brain of the biological organism comprises: mapping each node in the graph to a corresponding artificial neuron in the neural network architecture of the brain emulation neural network; and for each edge in the graph: mapping the edge to a connection between a pair of artificial neurons in the neural network architecture of the brain emulation neural network that correspond to the pair of nodes in the graph that are connected by the edge.
However, Birdwell et al teaches specifying the neural network architecture of the brain emulation neural network by the graph representing synaptic connectivity between neurons in the brain of the biological organism (paragraph [0019]...development of artificial neural networks will be discussed, for example, in the context of efforts to simulate the wonders of the human brain. Artificial neural networks can be thought of as directed weighted graphs, where the neurons are the nodes and the synapses are the directed edges. Known neural network architectures are typically made up of input neurons, output neurons and so-called "hidden" neurons. The hidden neurons are those that are neither input neurons nor output neurons in such a network. The structural types include feed-forward neural networks, recurrent neural networks and modular neural networks) comprises: mapping each node in the graph to a corresponding artificial neuron in the neural network architecture of the brain emulation neural network (paragraph [0038]...For evolutionary algorithms, some concept of fitness must exist, where fitness is typically a function or algorithm mapping members of the population to numerical values. It is worth noting that the fitness function can be based on simulated values, so it may generate different value each time it is applied to a member of the population. The fitness of a member of a population should represent the relative ability of that member of the population to perform a particular task); and for each edge in the graph: mapping the edge to a connection between a pair of artificial neurons in the neural network architecture of the brain emulation neural network that correspond to the pair of nodes in the graph that are connected by the edge (paragraph [0105]...a model for neurons of a DANNA allows them to be either input neurons or internal neurons (not connected as input neurons or output neurons in the DANNA). Input neurons may be placed along specified edges of an array to facilitate routing. Neurons may be connected to other neurons via one or more synapses. Synapses are directed (later shown as arrows), so each neuron has one or a set of synapses to other neurons and a set of synapses from other neurons).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Sikka et al to specifying the neural network architecture of the brain emulation neural network by the graph representing synaptic connectivity between neurons in the brain of the biological organism comprises: mapping each node in the graph to a corresponding artificial neuron in the neural network architecture of the brain emulation neural network; and for each edge in the graph: mapping the edge to a connection between a pair of artificial neurons in the neural network architecture of the brain emulation neural network that correspond to the pair of nodes in the graph that are connected by the edge, as in Birdwell et al, for the purpose of improved neuroscience-inspired network architecture.

As to claim 6, Sikka et al teaches the graph representing synaptic connectivity between neurons in the brain of the biological organism is generated by processing a synaptic resolution image of at least a portion of the brain of the biological organism to identify: (1) a plurality of neurons in the brain, and (11) a plurality of synaptic connections between pairs of neurons in the brain (paragraph [0236]...another use of sub-networks in a DANNA is the formation of collections of identical or highly similar sub-networks in a larger network. For example, a sub-network in a library or sub-network may have utility in the detection of a feature in an image, where the feature, by way of example, can be a horizontal, vertical, or slanted line. An array of sub-networks can be defined in a larger network by locating the origins of the sub-networks onto a two-dimensional grid of coordinates within a rectangular region used to represent, input, or output an image, which may be one frame of a video or movie. In this manner an ANN can be formed that processes all or a selected subset of the pixels in an image in parallel to find, by way of example, the horizontal lines in the image and produce an output image whose pixel values represent the presence of these lines at various locations within the input image. Different sub-networks can be utilized to detect or classify other types of imagery such as, for example, edges of image s of objects, in-focus portions of an image, and portions of a selected color, level of saturation, or lightness).
It would have been obvious for the graph representing synaptic connectivity between neurons in the brain of the biological organism is generated by processing a synaptic resolution image of at least a portion of the brain of the biological organism to identify: (1) a plurality of neurons in the brain, and (11) a plurality of synaptic connections between pairs of neurons in the brain, for the same reasons as above. 

As to claim 7, Sikka et al teaches the synaptic resolution image of the brain of the biological organism is generated using electron microscopy techniques. (paragraph [0018]...the effects of these increases and decreases of strength in the synapses can be both short-term and long-term. If the effects last a significant period of time, they are called long-term potentiation (LTP) and long-term depression (LTD). Synaptic plasticity is seen as a process that occurs gradually over time, and the rate of the change can be specified by one or more time constant(s)). 
It would have been obvious for the synaptic resolution image of the brain of the biological organism is generated using electron microscopy techniques, for the same reasons as above. 

As to claim 8, Sikka et al teaches the synaptic resolution image wherein the graph represents synaptic connectivity between neurons in the brain of the biological organism that are predicted to have a particular function in the brain of the biological organism (paragraph [0058]...a mechanism for storing sequences of patterns necessary for making predictions, recognizing time-based patterns and generating behavior. They suggest that the ability to store and recall time-based sequences is probably a key attribute of many, if not all, cortical areas. They propose that the neocortex may be modeled as a hierarchy of memory regions, each of which learns and recalls sequences).
It would have been obvious for the synaptic resolution image wherein the graph represents synaptic connectivity between neurons in the brain of the biological organism that are predicted to have a particular function in the brain of the biological organism, for the same reasons as above. 

As to claim 11, Sikka et al teaches the biological organism is an animal (paragraph [0120]...two actions associated with synapses are processes similar to long-term potentiation (LTP) and long-term depression (LTD). LTP and LTD occur in biological brains).
It would be obvious for the biological organism is an animal for the same reasons as above. 

As to claim 12, Sikka et al discloses the claimed invention except for biological organism is a fly. It would have been obvious to one having ordinary skill in the art at the time the invention was made for the biological organism to be a fly since it was known in the art that the invention can relation to a brain of a fly or any other animal. 

Claim 17 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128